Amended Order filed November 5, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00691-CV
                                  ____________

              IN RE VALERO REFINING TEXAS L.P., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-36172

                             AMENDED ORDER

      On August 9, 2019, relator Valero Refining-Texas, Inc. filed a petition for
writ of mandamus. Valero challenges orders denying its motion for summary
judgment and motion for permissive interlocutory appeal regarding whether Valero
is immune from common law negligence claims pursuant to the Texas Workers’
Compensation Act. Valero asks this court to compel the Honorable Donna Roth,
presiding judge of the 295th District Court, Harris County, to render judgment in
Valero’s favor or, in the alternative, compel Judge Roth to permit an interlocutory
appeal.
      Valero also filed a motion to file documents under seal. On September 26,
2019, we granted the motion as to a temporary seal and advised the parties that the
temporary seal would become final when the parties (1) file with the Clerk of the
Texas Supreme Court a verified copy of the posted notice and (2) file with the clerk
of this court (a) a statement of compliance with Rule 76a(3) and (b) the signed final
sealing order.

      On October 24, 2019, the parties filed in this court a joint statement of
compliance with requirements for permanent sealing, advising that they have
complied with the requirements set forth in our September 26, 2019 order, providing
this court with exhibits in support of their compliance, and requesting that we
permanently seal Exhibit D to Valero’s motion for summary judgment.

      The parties have complied with our September 26, 2019 order. We therefore
grant the parties’ request and order that Exhibit D to Valero’s motion for summary
judgment be permanently sealed.



                                  PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.




                                         2